                    Case 19-11240-LSS           Doc 141-1        Filed 06/18/19        Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                        :
In re:                                                  :       Chapter 11
                                                        :
FTD Companies, Inc., et al.,1                           :       Case No. 19-11240 (LSS)
                                                        :
                    Debtors.                            :       (Jointly Administered)
                                                        :
                                                                Objection Deadline: June 25, 2019 at 4:00 p.m. (ET)
                                                        :
                                                                Hearing Date: July 2, 2019 at 2:00 p.m. (ET)
                                                        :
                                                        :
                                                        :


                                  NOTICE OF MOTION AND HEARING

                     PLEASE TAKE NOTICE that, on June 18, 2019, FTD Companies, Inc. and

 certain of its direct and indirect domestic subsidiaries, as debtors and debtors in possession

 (collectively, the "Debtors") filed the Motion of the Debtors for an Order Establishing

 Procedures for the Sale, Transfer or Abandonment of Miscellaneous and De Minimis Assets and

 Granting Certain Related Relief (the "Motion") with the United States Bankruptcy Court for the

 District of Delaware (the "Court").

                     PLEASE TAKE FURTHER NOTICE that, any responses or objections to the

 Motion must be in writing and filed with the Clerk of the Court, 824 North Market Street, 3rd

 Floor, Wilmington, Delaware 19801 on or before June 25, 2019 at 4:00 p.m. (Eastern Time).

                     PLEASE TAKE FURTHER NOTICE that, if any objections to the Motion are

     received, the Motion and such objections shall be considered at a hearing before The Honorable

 1
           The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
           numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'
           Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC
           (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD
           Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and
           Provide Creations, Inc. (8964). The Debtors' noticing address in these chapter 11 cases is 3113 Woodcreek
           Drive, Downers Grove, IL 60515.



 RLF1 21433035v.1
                   Case 19-11240-LSS   Doc 141-1     Filed 06/18/19     Page 2 of 3



 Laurie Selber Silverstein, United States Bankruptcy Judge for the District of Delaware, at the

 Court, 824 North Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801 on

 July 2, 2019 at 2:00 p.m. (Eastern Time).

                    PLEASE TAKE FURTHER NOTICE THAT, IF NO OBJECTIONS TO

THE MOTION ARE TIMELY FILED AND SERVED IN ACCORDANCE WITH THIS

NOTICE, THE COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION

WITHOUT FURTHER NOTICE OR HEARING.




                                                2
RLF1 21433035v.1
                   Case 19-11240-LSS   Doc 141-1   Filed 06/18/19    Page 3 of 3



Dated: June 18, 2019                       Respectfully submitted,
       Wilmington, Delaware

                                           /s/ Brett M. Haywood
                                           Daniel J. DeFranceschi (No. 2732)
                                           Paul N. Heath (No. 3704)
                                           Brett M. Haywood (No. 6166)
                                           Megan E. Kenney (No. 6426)
                                           RICHARDS, LAYTON & FINGER, P.A.
                                           One Rodney Square
                                           920 N. King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 651-7700
                                           Facsimile: (302) 651-7701
                                           Email: defranceschi@rlf.com
                                                   heath@rlf.com
                                                   haywood@rlf.com
                                                   kenney@rlf.com

                                                   -and-

                                           Heather Lennox (admitted pro hac vice)
                                           Thomas A. Wilson (admitted pro hac vice)
                                           JONES DAY
                                           901 Lakeside Avenue
                                           Cleveland, Ohio 44114
                                           Telephone: (216) 586-3939
                                           Facsimile: (216) 579-0212
                                           Email: hlennox@jonesday.com
                                                  tawilson@jonesday.com

                                           Brad B. Erens (admitted pro hac vice)
                                           Caitlin K. Cahow (admitted pro hac vice)
                                           JONES DAY
                                           77 West Wacker
                                           Chicago, Illinois 60601
                                           Telephone: (312) 782-3939
                                           Facsimile: (312) 782-8585
                                           Email: bberens@jonesday.com
                                                   ccahow@jonesday.com

                                           PROPOSED ATTORNEYS FOR DEBTORS
                                           AND DEBTORS IN POSSESSION




                                              3
RLF1 21433035v.1
